  Case 15-01891          Doc 88     Filed 11/02/18 Entered 11/02/18 16:01:57              Desc Main
                                      Document     Page 1 of 1
                                  UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

 IN RE:                                         ) Chapter 7
                                                )
 JAKUBOWSKI, ALEKSANDER                         ) Bankruptcy Case No. 15-01891
 JAKUBOWSKI, LILIANA                            )
                                                )
                     Debtors.                   )
                                       CERTIFICATE OF SERVICE
        The undersigned certifies that on November 2, 2018, I served by prepaid first class mail or via
electronic service as indicated a copy of the Notice of Trustee’s Final Report and Applications for
Compensation and Deadline to Object (NFR) on all parties listed below at the addresses contained therein.

VIA ECF SERVICE
Patrick S. Layng
US Trustee                                              JAMES A. YOUNG
219 S. Dearborn Street                                  JAMES A YOUNG & ASSOCIATES, LT
Room 873                                                47 DUPAGE COURT
Chicago, IL 60604                                       Elgin, IL 60120


VIA REGULAR MAIL

JAKUBOWSKI, ALEKSANDER
JAKUBOWSKI, LILIANA
8 Heaton Court
Sugar Grove, IL 60554

American Realty & Management, Ltd.
c/o Howard Z. Gopman,
Howard Z. Gopman & Associates, Ltd.,
One Northfield Plaza, S
Northfield, IL 60093

MB Financial Bank NA
c/o Jacobs & Pinta
77 W Washington St Ste 1005
Chicago, IL 60602

American Express Centurion Bank
c o Becket and Lee LLP
POB 3001
Malvern, PA 19355-0701



/s/ THOMAS E. SPRINGER, TRUSTEE
THOMAS E. SPRINGER, Trustee
300 S. County Farm Rd., Ste.I
Wheaton, IL 60187
Phone: (630) 510-0000
